Exhibit 10.1

DAN GRIESEMER

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of May 29, 2007, by and
between Coldwater Creek Inc., a Delaware corporation (the “Company”), and Dan
Griesemer (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its President and Chief
Operating Officer and the Executive desires to accept such employment, on the
terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending May 29, 2010, unless sooner terminated in accordance with the provisions
of Section 4 or Section 5, and which shall automatically renew for an additional
one year term unless six months advance notice is given of non-renewal (the
period during which the Executive is employed hereunder being hereinafter
referred to as the “Term”).

2. Duties. The Executive, in his capacity as President and Chief Operating
Officer shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Chief
Executive Officer or board of directors or similar governing body of the Company
(the “Board”) (including the performance of services for, and serving on the
Board of Directors of, any subsidiary or affiliate of the Company without any
additional compensation). The Executive will be based at the Company’s
headquarters, presently located in Sandpoint, Idaho. The Executive shall devote
substantially all of the Executive’s business time and effort to the performance
of the Executive’s duties hereunder, provided that in no event shall this
sentence prohibit the Executive from performing personal and charitable
activities and any other activities approved by the Chief Executive Officer or
the Board, so long as such activities do not materially and adversely interfere
with the Executive’s duties for the Company.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a base salary at
the rate of $500,000 per annum (the “Annual Salary”), payable semi-monthly and
subject to regular deductions and withholdings as required by law. The Annual
Salary may be increased annually by an amount as may be approved by the Board or
the Compensation Committee of the Board of Directors (the “Compensation
Committee”), and, upon such increase, the increased amount shall thereafter be
deemed to be the Annual Salary for purposes of this Agreement.

3.2 Bonus. The Executive will be entitled to such bonuses as may be authorized
by the Board. The Executive’s target bonus amount, when expressed as a
percentage



--------------------------------------------------------------------------------

of Annual Salary, will be no less than the target amount that was applicable for
fiscal year 2007, provided, however, that Executive’s Annual Bonus, if any, may
be below, at, or above the target based upon the achievement of individual and
objective Company annual performance criteria established by the Compensation
Committee.

3.3 Equity-Based Awards. The Executive may from time to time be awarded such
restricted stock units, stock options or other equity-based awards as the Board
or the Compensation Committee determines to be appropriate.

3.4 Benefits – In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, pension and profit sharing plans, supplemental executive
retirement plan and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as may be applicable to
such other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.

3.5 Personal Days. During the Term, the Executive shall be entitled to the
number of personal days per year as may be prescribed from time to time pursuant
to the Company’s human resources policies.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that the Executive submits
such expenses in accordance with the policies applicable to senior executives of
the Company generally.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the obligations of the Company to or with respect to the Executive shall
terminate in their entirety except as otherwise provided under this Section 4.
If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none apply, would have been
so eligible under the most recent plan or arrangement), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon notice in writing to the Executive and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement;
provided, that, the Company will have no right to terminate the Executive’s
employment if, in the opinion of a qualified physician reasonably acceptable to
the Company, it is reasonably certain that the Executive will be able to resume
the Executive’s duties on a regular full-time basis within 90 days of the date
the Executive receives notice of such termination.

Upon death of the Executive or upon termination of the Executive’s employment by
virtue of disability the Executive (or the Executive’s estate or beneficiaries
in the case of the death of the Executive) shall have no right to receive any
compensation or benefit under this Agreement on and after the Effective Date of
the Termination (as defined below in this Section 4) other than the Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, a pro-rata bonus for the year of termination based on the
target and

 

2



--------------------------------------------------------------------------------

portion of year completed, and other benefits, including payment for accrued but
unused vacation, earned and accrued under this Agreement prior to the Effective
Date of the Termination (and reimbursement under this Agreement for expenses
incurred but not paid prior to the Effective Date of the Termination). In the
event of termination by virtue of disability, in addition to the foregoing, the
Executive will also be entitled to monthly cash payments equal to one twelfth
(1/12th) of the Executive’s Annual Salary in effect on the day of termination
for a period of eighteen (18) months. This Agreement shall otherwise terminate
upon the Effective Date of the Termination and there shall be no further rights
with respect to the Executive hereunder (except as provided in Section 7.13).
For purposes of this Section 4, the “Effective Date of the Termination” shall
mean the date of death or the date on which a notice of termination by virtue of
disability is given by the Company or any later date set forth in such notice of
termination.

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon his death or by virtue of his
disability.

5. Other Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive Without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean:

(i) the Executive’s commission of any felony;

(ii) the Executive’s commission of an act of fraud, theft or dishonesty;

(iii) the continuing failure or habitual neglect by the Executive to perform the
Executive’s duties hereunder;

(iv) any material violation of Company policy, including without limitation, the
Company’s Corporate Standards of Conduct;

(v) any material violation by the Executive of Section 6 below; or

(vi) the Executive’s material breach of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Cause under clause (iii), (iv), (v) or
(vi) above, the Executive shall have 30 days from the date written notice is
given by the Company of such event or condition to cure such event or condition
and, if the Executive does so, such event or condition shall not constitute
Cause hereunder.

 

3



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive:

(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its subsidiaries;

(ii) a material reduction in Annual Salary of the Executive except in connection
with a reduction in compensation generally applicable to senior management
employees of the Company;

(iii) a requirement by the Company that the Executive’s work location be moved
more than 50 miles from the Company’s principal place of business in Sandpoint,
Idaho; or

(iv) the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason, the Company shall have 30
days from the date on which the Executive gives the written notice thereof to
cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder. Further, an event or
condition shall cease to constitute Good Reason ninety (90) days after the event
or condition first occurs.

(c) The Company may terminate the Executive’s employment for Cause and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. If the Company terminates the Executive for Cause,
(i) the Executive shall have no right to receive any compensation or benefit
under this Agreement on and after the Effective Date of the Termination (as
defined below in this Section 5.1(c)) other than Annual Salary and other
benefits, including payment for accrued but unused vacation (but excluding any
bonuses) earned and accrued under this Agreement prior to the Effective Date of
the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination), (ii) the
provisions of Section 5.3 shall apply and (iii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 7.13). For
purposes of this Section 5.1(c), the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given by the Company or any
later date set forth in such notice of termination.

(d) The Executive may terminate his employment without Good Reason. If the
Executive terminates the Executive’s employment with the Company without Good
Reason: (i) the Executive shall have no right to receive any compensation or
benefit under this Agreement on and after the Effective Date of the Termination
(as defined below in this Section 5.1(d)) other than Annual Salary and other
benefits, including payment for accrued but

 

4



--------------------------------------------------------------------------------

unused vacation (but excluding any bonuses) earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination), (ii) the provisions of Section 5.3 shall apply and
(iii) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder (except as
provided in Section 7.13). For purposes of this Section 5.1(d), the “Effective
Date of the Termination” shall mean the date on which a notice of termination is
given by the Executive or any later date set forth in such notice of
termination.

(e) In the event the Executive or the Company elects not to renew this Agreement
pursuant to Section 1 above, (i) the Executive shall have no right to receive
any compensation or benefit under this Agreement on and after the Effective Date
of the Termination (as defined below in this Section 5.1(e)) other than Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for any prior years not yet paid, any bonus earned
with respect to the calendar year in which the Effective Date of Termination
occurred, and other benefits, including payment for accrued but unused vacation,
earned and accrued under this Agreement prior to the Effective Date of the
Termination (and reimbursement under this Agreement for expenses incurred but
not paid prior to the Effective Date of the Termination) and (ii) this Agreement
shall otherwise terminate upon the Effective Date of the Termination and there
shall be no further rights with respect to the Executive hereunder (except as
provided in Section 7.13). For purposes of this Section 5.1(e), the “Effective
Date of the Termination” shall mean the date on which a notice of non-renewal is
given by the Executive or the Company, as applicable, or any later date set
forth in such notice of non-renewal.

5.2 Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment at any time without Cause, for any reason
or no reason, and the Executive may terminate the Executive’s employment with
the Company for Good Reason. If the Company or the Executive terminates the
Executive’s employment and such termination is not described in Section 4 or
Section 5.1, (i) the Executive shall have no right to receive any compensation
or benefit hereunder on and after the Effective Date of the Termination (as
defined below in this Section 5.2) other than Annual Salary earned and accrued
under this Agreement prior to the Effective Date of the Termination, any bonus
for the prior year not yet paid, a pro rata bonus for any bonus periods in the
current year as to which bonuses have not yet been paid and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination), (ii) the Executive shall receive a cash payment equal
to the Severance Payment (as defined below in this Section 5.2) payable no later
than 30 days after the Effective Date of the Termination, (iii) all unvested
equity awards held by the Executive shall fully vest, (iv) the Executive shall
receive accelerated full vesting of Executive’s supplemental executive
retirement plan and payment in accordance with its terms, (v) the Executive
shall continue to receive health benefits for eighteen (18) months and (vi) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and the Executive shall have no further rights hereunder (except as provided in
Section 7.13). Notwithstanding the foregoing sentence,

 

5



--------------------------------------------------------------------------------

if the Company terminates Executive’s employment Without Cause or Executive
terminates employment for Good Reason within 12 months of a Change in Control,
the Executive shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination (as defined below
in this Section 5.2) other than (i) the Executive shall receive his Annual
Salary earned and accrued under this Agreement prior to the Effective Date of
the Termination, any bonus for the prior year not yet paid, a pro rata bonus for
any bonus periods in the current year as to which bonuses have not yet been paid
and other benefits, including payment for accrued but unused vacation, earned
and accrued under this Agreement prior to the Effective Date of the Termination
(and reimbursement under this Agreement for expenses incurred but not paid prior
to the Effective Date of the Termination), (ii) the Executive shall receive the
applicable Severance Payment, payable no later than 30 days after the Effective
Date of the Termination (iii) the Executive shall receive continuation of health
benefits for eighteen (18) months, (iv) all unvested equity awards held by the
Executive shall fully vest, (v) the Executive shall receive accelerated full
vesting of Executive’s supplemental executive retirement plan and payment in
accordance with its terms, and (vi) this Agreement shall otherwise terminate
upon the Effective Date of the Termination and the Executive shall have no
further rights hereunder (except as provided in Section 7.13). The “Severance
Payment” means one and one-half (1 1/2) times the Executive’s Annual Salary and
annual bonus at target level in effect on the day of termination provided that,
if the Effective Date of Termination occurs within 365 days following the
occurrence of a Change in Control pursuant to the Company’s termination Without
Cause or the Executive’s termination for Good Reason (as defined below in this
Section 5.1(b)), the Severance Payment means two and one-half (2 1/2) times the
aforesaid sum. For purposes of this Section 5.2, (i) the “Effective Date of the
Termination” shall mean the date of termination specified in the Company’s or
the Executive’s notice of termination, as applicable, and (ii) a “Change in
Control” shall mean: (a) the acquisition directly or indirectly by any person or
related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company prior to the transaction) of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; (b) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board; or (c) a sale
of all or substantially all of the assets of the Company to another person or
entity (other than a person or entity that directly or indirectly controls, is
controlled by, or is under common control with, the Company prior to the
transaction).

5.3 Nature of Payments. For the avoidance of doubt, the Executive acknowledges
and agrees that the Company’s payment obligations set forth in this Section 5
constitute liquidated damages for termination of the Executive’s employment
during the Term.

 

6



--------------------------------------------------------------------------------

6. Noncompetition.

6.1 Noncompetition. The Executive agrees with the Company that, during the Term
of this Agreement and for eighteen (18) months thereafter (the “Non-Competition
Restriction Period”), the Executive will not, directly or indirectly (whether as
an officer, director, employee, consultant, agent, advisor, stockholder,
partner, joint venturer, proprietor or otherwise) engage, be engaged by or
otherwise become interested in any direct competitor of the Company or any of
its subsidiaries (or any of their successors), as the Company’s business is
conducted or contemplated to be conducted during his period of employment with
the Company.

6.2 Reasonable and Necessary Restrictions. The Executive acknowledges that the
restrictions, prohibitions and other provisions hereof, including, without
limitation the Restriction Period, are reasonable, fair and equitable in terms
of duration, scope and geographic area, are necessary to protect the legitimate
business interests of the Company and are a material inducement to the Company
to enter into this Agreement.

6.3 Forfeiture of Severance Payments. In the event the Executive breaches any
provision of Section 6.1 or the Coldwater Creek Inc. Confidentiality and
Intellectual Property Agreement and Agreement for Non-Solicitation or
Recruitment, in addition to any other remedies that the Company may have at law
or in equity, the Executive shall promptly reimburse the Company for any
Severance Payments received from, or payable by, the Company. In addition, the
Company shall be entitled in its sole discretion to offset all or any portion of
the amount of any unpaid reimbursements against any amount owed by the Company
to the Executive.

7. Other Provisions.

7.1 Specific Performance. The Executive acknowledges that the obligations
undertaken by such Executive pursuant to Section 6 of this Agreement are unique
and that the Company likely will have no adequate remedy at law if the Executive
shall fail to perform any of such Executive’s obligations hereunder, and the
Executive therefore confirms that the Company’s right to specific performance of
the terms of Section 6 of this Agreement is essential to protect the rights and
interests of the Company. Accordingly, in addition to any other remedies that
the Company may have at law or in equity, the Company shall have the right to
have all obligations, covenants, agreements and other provisions of Section 6 of
this Agreement specifically performed by the Executive, and the Company shall
have the right to obtain preliminary and permanent injunctive relief to secure
specific performance and to prevent a breach or contemplated breach of this
Agreement by the Executive. The Executive hereby acknowledges and warrants that
he will be fully able to earn a livelihood for himself and his dependents if
these covenants are specifically enforced against him. The Executive hereby
further acknowledges and agrees that the Company shall not be required to post
bond as a condition to obtaining or exercising such remedies, and the Executive
hereby waives any such requirement or condition.

 

7



--------------------------------------------------------------------------------

7.2 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement, or any part
thereof, is invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full affect, without
regard to the invalid portions.

7.3 Attorneys’ Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding.

7.4 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by facsimile communication
during normal business hours on a business day or one business day after it is
sent by facsimile and received if sent other than during business hours on a
business day, (iii) one business day after it is sent via a reputable overnight
courier service, charges prepaid, or (iv) when received if it is delivered by
hand, in each case to the intended recipient as set forth below:

(i) if to the Executive, to the address set forth in the records of the Company;
and

(ii) if to the Company,

Coldwater Creek Inc.

One Coldwater Creek Drive

Sandpoint, Idaho 83864

Attention: Chief Executive Officer

Facsimile: (208) 265-3912

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

7.5 Entire Agreement. This Agreement, and the Coldwater Creek Inc.
Confidentiality and Intellectual Property Agreement and Agreement for
Non-Solicitation or Recruitment, along with all equity grants to Executive,
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with the
Company or its subsidiaries (or any predecessor of either).

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege

 

8



--------------------------------------------------------------------------------

hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege nor any single or partial
exercise of any such right, power or privilege, preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF IDAHO WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any Change
in Control, the Company may assign this Agreement and its rights hereunder.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. No other taxes, fees,
impositions, duties or other charges or offsets of any kind shall be deducted or
withheld from amounts payable hereunder, unless otherwise required by law.

7.10 No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 6 (to the extent necessary
to effectuate the post-termination obligations set forth therein) and of
Section 7 shall survive termination of this Agreement and any termination of the
Executive’s employment hereunder.

7.14 Existing Agreements. The Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

9



--------------------------------------------------------------------------------

7.16 Section 409A of the Internal Revenue Code.

(a) Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Executive’s employment with the Company or a Subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)) and (B) as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 7.16, would be subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (1) 6 months after the
Executive’s termination date, (2) the Executive’s death or (3) such other date
as will cause such payment not to be subject to such interest and additional
tax.

(b) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.

7.17 Parachute Provisions. In the event Executive becomes entitled to any amount
of benefits payable in connection with a change in control (whether or not such
amounts are payable pursuant to this Agreement) (the “Severance Payments”) and
Executive’s receipt of such Severance Payments would cause Executive to become
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code (or any similar federal, state, or local tax that may hereafter be
imposed), the Company shall reduce the Severance Payments to the extent
necessary to avoid the application of the Excise Tax if, as a result of such
reduction, the net benefits to Executive of the Severance Payments as so reduced
(after payment of applicable income taxes) exceeds the net benefit to Executive
of the Severance Payments without such reduction (after payment of applicable
income taxes and excise taxes). Unless Executive shall have given prior written
notice specifying a different order to the Company to effectuate the foregoing,
the Company shall reduce the Severance Payments by first reducing the portion of
the Severance Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the change in
control. Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation. The determination that Executive’s Severance Payments would cause
him to become subject to the Excise Tax and the calculation of the amount of any
reduction, shall be made, at the Company’s discretion, by the Company’s outside
auditing firm or by a nationally-recognized accounting or benefits consulting
firm designated by the Company prior to a change in control. The firm’s expenses
shall be paid by the Company.

 

10



--------------------------------------------------------------------------------

7.18 Certain Definitions. For purposes of this Agreement:

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

(b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

(c) A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

(d) A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COLDWATER CREEK INC. By:  

/s/ Dennis Pence

Name:   Dennis Pence Title:   Chairman and Chief Executive Officer

/s/ Dan Griesemer

DAN GRIESEMER

 

11